DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 28, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2010/0249865 granted to Zhang et al (hereinafter “Zhang”). 
In reference to claims 21 and 36, Zhang discloses a system for stimulating tissue, the system comprising: at least one sensor configured to measure one or more physiological parameters of a body [e.g. 0080, 0082]; a catheter [e.g. catheter 790, paragraph 0119]; a user interface [e.g. 0103, 0109-0111]; and a control unit including a processor and a non-transitory computer readable medium storing instructions that, when executed by the processor, cause the processor to identify an electrode combination, determine a threshold charge for stimulating tissue, or both [e.g. Figure 10, paragraphs 0107 and 0125]; wherein identifying the electrode combination includes: selecting a set of electrode combinations; stimulating from each electrode combination of the set of electrode combinations; and for each stimulation from an electrode combination, receiving an input via the at least one sensor or the user interface, the input corresponding to whether a first requisite stimulation was detected from the stimulation; and wherein determining a threshold charge for stimulating tissue includes: performing an electrode sweep at a first charge; -3-Application No.: Not yet assigned Attorney Docket No.: 00059-0015-03000 receiving an input via the at least one sensor or the user interface, the input corresponding to whether a second requisite stimulation was detected from the electrode sweep at the first charge; and either (a) setting the coarse threshold charge at a charge of the most recent electrode sweep, based on the second requisite stimulation being detected [e.g. 0107-0109, 0118, 0125, 0127]; or (b) performing an electrode sweep at a second charge greater than the first charge, based on the second requisite stimulation not being detected [e.g. Figure 14].
In reference to claim 28, Zhang discloses a system for stimulating tissue, the system comprising: a stimulation array [e.g. 0088-0089]; a user interface; and a control unit including a processor and a non-transitory computer readable medium storing instructions [e.g. Figure 10: IMD, 0107 and 0125]; wherein, during a first mode of operation: the user interface includes: an anatomical indication window; a stimulation indication window including a plurality of stimulation level indicators [e.g. 0074-0076]; and an action button; and instructions stored on the non-transitory computer readable medium, when executed by the processor, cause the processor to identify an electrode combination, determine a threshold charge for stimulating tissue, or both; and during a second mode of operation [e.g. 0107-0109, 0118, 0125]: the user interface includes: a plurality of therapy parameter windows; and a plurality of therapy parameter adjustment keys; and instructions stored on the non-transitory computer readable medium, when executed by the processor, cause the processor to schedule a number of stimulations [e.g. Figure 14].
Allowable Subject Matter
Claims 22-27, 29-35, and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792